Citation Nr: 1224113	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  08-27 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an effective date prior to January 28, 2004 for the grant of service connection for paranoid schizophrenia.

2.  What evaluation is warranted for paranoid schizophrenia from January 28, 2004?


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel




INTRODUCTION

The Veteran served on active duty from December 1982 to September 1989. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Appeals Management Center in Washington, District of Columbia which granted service connection and assigned and effective date of January 28, 2004.  The case was certified to the Board by the Columbia, South Carolina RO. 

The issue of the evaluation of paranoid schizophrenia is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran filed a claim for service connection for paranoid schizophrenia in July 2003.  

2.  In August 2003, the Veteran withdrew his claim of entitlement to service connection and amended the claim to be a claim of entitlement to non-service connected pension benefits.

3.  On January 28, 2004, the Veteran filed a claim of entitlement to service connection for paranoid schizophrenia. 

4.  There is no communication with VA after August 2003, and prior to January 28, 2004, indicating an intent to file a claim of entitlement to service connection for paranoid schizophrenia. 





CONCLUSION OF LAW

The criteria for an effective date prior to January 28, 2004, for service connection for paranoid schizophrenia have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.400 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of VA's compliance with VCAA notice requirements would serve no useful purpose. 

Legal Criteria and Analysis

The Veteran contests the assigned effective date for service connection for paranoid schizophrenia.  He asserts that he should be assigned an effective date of November 2000 when he was first diagnosed with paranoid schizophrenia.  In the alternative, he argues that statements made during treatment in November 2003 constitute an informal claim for service connection.  

Generally, the effective date of an award based on an original claim, or a claim reopened after final allowance, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110(a).  Except as otherwise provided, the effective date of an award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400(a). 

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a). 

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a). 

Standing alone, VA treatment medical records cannot be accepted as informal claims for disabilities where service connection has not been established.  The mere presence of VA medical evidence does not establish intent on the part of a veteran to seek service connection for a disorder.  Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where appellant had not been granted service connection, the mere receipt of medical records could not be construed as informal claim).  Merely seeking treatment, does not establish a claim, to include an informal claim, for service connection. 

Further, the mere presence of a disability does not establish an intent on the part of the Veteran to seek service connection for that condition.  Crawford v. Brown, 5 Vet. App. 33, 35 (1995). 

Thus, standing alone VA medical records are not an informal claim.  Stated differently, merely seeking treatment from VA does not establish a claim, to include an informal claim, for service connection. 

On July 3, 2003, the Veteran filed a claim for service connection for paranoid schizophrenia.  On July 15, 2003, the RO sent the Veteran a notice letter under the Veterans Claims Assistance Act of 2000 regarding his service connection claim.

In August 2003, in response to the July 2003 letter, the Veteran submitted a letter stating that he was "requesting to change his claim from service connected to non service connected."

In January 2004, VA denied entitlement to non-service connected pension benefits.  

In a letter received on January 28, 2004, the Veteran stated he was not appealing the denial of pension benefits, however, he was requesting that his "claim be reviewed for service connected benefits."  He further stated that if that could not be done with the paperwork already on file, to send him the necessary paperwork so his claim could be changed or the forms needed to file another new claim.  

In a rating decision of February 2004, the RO denied entitlement to service connection for paranoid schizophrenia.  The Veteran appealed and, ultimately, service connection was granted in a January 2008 rating decision, effective January 28, 2004.  

In several written statements from the Veteran and his representative, it is argued that the appellant is entitled to service connection for paranoid schizophrenia from November 2000, the date he was first diagnosed with the disability.  

As set forth above, the effective date for a grant of entitlement to service connection is the date of the claim or the date on which entitlement arose, whichever is later.  38 C.F.R. § 3.400.  The Board acknowledges that VA outpatient treatment records show the Veteran was first diagnosed with paranoid schizophrenia in December 2000.  This, however, does not allow for an earlier effective date for the grant of service connection.  Indeed, as noted above, reports of VA medical examinations may constitute an informal claim solely for disorders for which service connection has already attached.  They do not serve as informal claims for service connection.  38 C.F.R. § 3.157.  Moreover, the mere presence of a disability does not establish an intent on the part of the Veteran to seek service connection for that condition.  Crawford v. Brown, 5 Vet. App. 33, 35 (1995).

The representative has further argued that the Veteran filed an informal claim for service connection for paranoid schizophrenia when he stated he wanted disability benefits while seeking treatment in November 2003.  

In this regard, VA outpatient treatment records of June 2003 note the Veteran stated he had applied for disability benefits and had been turned down.  Records of November 2003 note as a goal, to follow up with Vocational Rehabilitation and apply for disability.  The record further shows that the Veteran was denied non-service connected disability pension benefits in March 2001.  Therefore, given the fact that a claim of entitlement to service connection for paranoid type schizophrenia had never been denied as of June 2003, it is reasonable to assume that the reference to the denial of disability benefits in June 2003 pertained to the March 2001 denial of non-service connected disability pension.  

Moreover, the record reflects that the Veteran filed a claim for service connection for paranoid schizophrenia in July 2003.  In August 2003, he amended that claim, in unambiguous terms, from one of service connection to one of entitlement to non-service connected pension benefits.  The record reflects that the Veteran understood what he was requesting.  His letter amending the claim was received after a notice letter from VA regarding his claim for service connection.  The Veteran had been denied non-service connected disability pension and clearly knew what that benefit was.  That he understood the import of his actions is evident in his January 28, 2004 letter in which he clearly states he is not appealing the denial of non-service connected pension, and was now seeking to file "a new claim" for service connection.  From the January 2004 letter it is evident that the Veteran was aware of the difference between a claim for service connection and a claim for non-service connected disability pension.  Therefore, the August 2003 letter cannot be construed in any other way than as a withdrawal of his claim for service connection.  

The representative argues that the Veteran's statements in November 2003 while seeking treatment, of wanting disability benefits must be construed as an informal claim for service connection.  The Board does not accept that argument.  The record clearly shows in November 2003, the Veteran had a claim for non-service connected disability pension pending.  The record further shows the Veteran was well aware of the difference between a claim for service connection and one for non-service connected disability benefits.  Moreover, the record shows the Veteran chose to specifically withdraw his claim for service connection in August 2003.  Therefore, the November 2003 statement made at the time of receiving medical treatment cannot be considered as an informal claim for service connection.  Rather, it is a reference to the claim that was pending at the time, a claim for non-service connected disability pension benefits.  

Hence, while there was a claim for service connection pending prior to January 28, 2004, the same was withdrawn in August 2003.  Furthermore, the record reflects that there was no claim, formal or informal, and no intent to file a claim for service connection demonstrated between August 2003 and January 28, 2004.  

The Veteran has been awarded service connection effective January 28, 2004, the date of the receipt of the claim.  According to the applicable regulation, the earliest effective date of the Veteran's allowance for the service connection claim on appeal is January 28, 2004. 

Given the above, the Veteran is not entitlement to an earlier effective date.  38 C.F.R. § 3.400.  The benefit sought on appeal is denied. 

In reaching this decision the Board considered the doctrine of reasonable doubt. As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999). 


ORDER

Entitlement to an effective date earlier than January 28, 2004 for the grant of service connection for paranoid schizophrenia is denied. 


REMAND

The Veteran was granted entitlement to service connection for paranoid schizophrenia in a January 2008 rating decision.  In February 2008, the Veteran filed a claim for total disability rating based on individual unemployability.  In statements associated with the claim, the Veteran argues that he is unemployable due to his service connected paranoid schizophrenia.  

Given the fact that paranoid schizophrenia is the appellant's only service connected disorder, the Board construes the claim for individual unemployability benefits to also serve as a notice of disagreement with the 70 percent rating assigned for paranoid schizophrenia.  38 C.F.R. § 4.130 (2011) (a 100 percent rating is in order for paranoid schizophrenia where there is "total occupational" impairment).  Indeed, the claim was filed just a month after the grant of service connection; the claim specifically references paranoid schizophrenia as the cause of the unemployability; and, a showing of unemployability due to paranoid schizophrenia is sufficient to show entitlement to a total disability on a schedular basis.   

Given the above, a statement of the case must be issued pertaining to the issue of the evaluation of paranoid schizophrenia.  Manlicon v. West, 12Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The RO must issue a statement of the case on the issue of entitlement to an initial higher rating for paranoid schizophrenia.  The Veteran is advised that after receiving a statement of the case he must submit a timely substantive appeal in order to perfect his right to appellate review by the Board on the issue.  If, and only if, the Veteran completes his appeal by filing a timely substantive appeal on the aforementioned issue should this claim be returned to the Board.  38 U.S.C.A. § 7104 (West 2002). 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


